Name: Commission Regulation (EC) NoÃ 2028/2005 of 13 December 2005 opening the tariff quota for the year 2006 for the importation into the European Community of certain goods originating in Norway resulting from the processing of agricultural products covered by Council Regulation (EC) NoÃ 3448/93
 Type: Regulation
 Subject Matter: EU finance;  trade;  tariff policy;  beverages and sugar;  Europe;  international trade
 Date Published: nan

 14.12.2005 EN Official Journal of the European Union L 327/7 COMMISSION REGULATION (EC) No 2028/2005 of 13 December 2005 opening the tariff quota for the year 2006 for the importation into the European Community of certain goods originating in Norway resulting from the processing of agricultural products covered by Council Regulation (EC) No 3448/93 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3448/93 of 6 December 1993 laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural products (1), and in particular, Article 7(2) thereof, Having regard to Council Decision 2004/859/EC of 25 October 2004 concerning the conclusion of an Agreement in the form of an Exchange of Letters between the European Community and the Kingdom of Norway on Protocol 2 to the bilateral Free Trade Agreement between the European Economic Community and the Kingdom of Norway (2), and in particular Article 3 thereof, Whereas: (1) Protocol 2 to the bilateral Free Trade Agreement between the European Economic Community and the Kingdom of Norway (3), and Protocol 3 to the EEA Agreement (4), determine the trade arrangements for certain agricultural and processed agricultural products between the Contracting Parties. (2) Protocol 3 to the EEA Agreement, as amended by Decision 138/2004 of the EEA Joint Committee (5), provides for a zero duty applying to certain waters containing added sugar or other sweetening matter or flavoured, classified under CN code 2202 10 00 and certain other non-alcoholic beverages containing sugar, classified under CN code ex22029010. (3) The zero duty for the waters and other beverages in question has been temporarily suspended for Norway by the Agreement in the form of an Exchange of Letters between the European Community and the Kingdom of Norway on Protocol 2 to the bilateral free trade Agreement between the European Economic Community and the Kingdom of Norway (6), hereinafter referred to as the Agreement, approved by Decision 2004/859/EC. According to point IV of the Agreed Minutes of the Agreement, duty free imports of goods of the CN codes 2202 10 00 and ex22029010 originating in Norway are to be permitted only within the limits of a duty free quota while a duty is to be paid for imports outside the quota allocation. (4) It is necessary to open the tariff quota for the year 2006 for the soft drinks in question. According to statistics provided to the Commission, the annual quota for 2005 for the products in question opened by Commission Regulation (EC) No 2185/2004 (7) has been exhausted on 31 October 2005. Pursuant to Point IV of the Agreed Minutes of the Agreement the tariff quota for 2006 should therefore be increased by 10 %. (5) Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (8), lays down rules for the management of tariff quotas. It is appropriate to provide that the tariff quota opened by this Regulation is to be managed in accordance with those rules. (6) To ensure an appropriate management of the tariff quota in the interest of operators, the benefit of the exoneration of the duties within the quota should be made temporarily conditional upon the presentation to the Community customs authorities of a certificate issued by the Norwegian authorities. (7) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for horizontal questions concerning trade in processed products not listed in Annex I, HAS ADOPTED THIS REGULATION: Article 1 1. For 1 January to 31 December 2006, the Community tariff quota set out in Annex I is opened for the goods originating in Norway which are listed in that Annex under the conditions specified therein. 2. The rules of origin mutually applicable to the goods set out in Annex I shall be as set out in Protocol 3 of the bilateral Free Trade Agreement between the European Economic Community and the Kingdom of Norway. 3. The benefit from the exoneration of the duties within the tariff quota set out in Annex I shall be made conditional upon the presentation to the Community customs authorities of the certificate the form of which is set out in Annex II, as issued to the exporters by the Norwegian authorities in one of the Community languages. 4. For quantities imported above the quota volume or for which the certificate referred to in paragraph 3 has not been presented, a duty of 0,047 EUR/litre shall apply. Article 2 The Community tariff quota referred to in Article 1(1) shall be managed by the Commission in accordance with Articles 308a, 308b and 308c of Regulation (EEC) No 2454/93. Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. It shall be applicable from 1 January 2006. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 December 2005. For the Commission GÃ ¼nter VERHEUGEN Vice-President (1) OJ L 318, 20.12.1993, p. 18. Regulation as last amended by Regulation (EC) No 2580/2000 (OJ L 298, 25.11.2000, p. 5). (2) OJ L 370, 17.12.2004, p. 70. (3) OJ L 171, 27.6.1973, p. 1. (4) OJ L 22, 24.1.2002, p. 37. (5) OJ L 342, 18.11.2004, p. 30. (6) OJ L 370, 17.12.2004, p. 72. (7) OJ L 373, 21.12.2004, p. 10. (8) OJ L 253, 11.10.1993, p. 1. Regulation as last amended by Regulation (EC) No 883/2005 (OJ L 148, 11.6.2005, p. 5). ANNEX I Tariff Quota applicable upon import into the Community of goods originating in Norway Order No CN code Product description Annual Quota Volume for 2006 Rate of duty applicable within the limits of the quota Rate of the duty applicable above the quota volume 09.0709 2202 10 00  Waters, including mineral waters and aerated waters, containing added sugar or other sweetening matter or flavoured 15,73 million litres Exemption 0,047 EUR/litre ex22029010 other non-alcoholic beverages containing sugar (sucrose or invert sugar) ANNEX II Certificate for the duty free admission to the Community of waters classified under CN code 2202 10 00 and ex22029010